Case 5:16-cv-00073 Document 99 Filed on 09/03/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT

mui mg
* a

Bre Garg! thea

2RISSEP -3 AR 9:3

mrad

N DISTRICT

 

SOUTHERN DISTRICT OF pkA QURTS
sa feo AS

 

§
UNITES STATES OF AMERICA ;
§ ACTION NUMBER:
§ §:16-cv-00073
versus §
| §
EDWARD S. FLUME, JR.
§
ABSTRACT OF JUDGMENT

 

Date of Judgment Entered:

07/09/2019

 

Judgment in Favor of:

United States of America

 

 

 

Judgment Against: Edward S. Flume, Jr.
Amount of Judgment: $622,586.63
Amount of Costs: $

 

Rate of Interest:

%% Tax Rate of Interest Per 26 USC Sections 6601 & 6621

 

Amount of Credits Since Judgment:

$

 

Amount Due:

 

 

 

 

The above and foregoing is a correct Abstract of Judgment entered in the United
States District Court, for the Southern District of Texas, in the above captioned case.

DATED:

O:Houforms/Forms-Web

Return Recorded Copy to:
Lori Lloyd, Collections/FLU
DOJ, Tax.Division

717 N. Harwood, Suite 400
Dallas, TX 75201

(214) 880-9721

03,20

CLERK OF COURT

  
